         Case 3:19-cv-01356-VC Document 131 Filed 06/08/21 Page 1 of 2




ANDREW P. BRIDGES (CSB No. 122761)
abridges@fenwick.com
MEGHAN E. FENZEL (CSB No. 324139)
mfenzel@fenwick.com
FENWICK & WEST LLP
801 California Street
Mountain View, CA 94041
Telephone: (650) 988-8500
Facsimile: (650) 938-5200

JEDEDIAH WAKEFIELD (CSB No. 178058)
jwakefield@fenwick.com
SAPNA S. MEHTA (CSB No. 288238)
smehta@fenwick.com
MATTHEW BECKER (CSB No. 291865)
mbecker@fenwick.com
FENWICK & WEST LLP
555 California Street, 12th Floor
San Francisco, CA 94104
Telephone: (415) 875-2300
Facsimile: (415) 281-1350

Attorneys for Defendant
CLOUDFLARE, INC.


                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                (SAN FRANCISCO DIVISION)


MON CHERI BRIDALS, LLC and MAGGIE            Case No.: 19-cv-01356-VC
SOTTERO DESIGNS, LLC,
              Plaintiffs,                    NOTICE OF RESOLUTION OF
    v.                                       DISCOVERY DISPUTE

CLOUDFLARE, INC., and DOES 1 – 500,
Inclusive,
              Defendants.




NOTICE OF RESOLUTION OF DISCOVERY DISPUTE                       CASE NO. 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 131 Filed 06/08/21 Page 2 of 2




       Defendant Cloudflare, Inc. hereby notifies the Court that it has reached a resolution with

non-party XMLShop d/b/a Counterfeit Technology regarding the discovery dispute addressed at

Docket Nos. 115, 118, and 122. XMLShop produced a spreadsheet containing information

requested and represented that this is the entirety of the copyright registration information it has

in its database, and is working with Cloudflare to schedule the further deposition of its

representative, Mr. Ter-Saakov.



                                                   Respectfully submitted,

Dated: June 8, 2021                                /s/ Matthew B. Becker
                                                   Matthew B. Becker (CSB No. 291865)
                                                   mbecker@fenwick.com
                                                   FENWICK & WEST LLP
                                                   555 California Street, 12th Floor
                                                   San Francisco, CA 94104
                                                   Telephone: (415) 875-2300
                                                   Facsimile: (415) 281-1350
                                                   Attorneys for Defendant
                                                   CLOUDFLARE, INC.




 NOTICE OF RESOLUTION OF DISCOVERY DISPUTE         1                        CASE NO. 19-CV-01356-VC
